Case 1:19-cv-00005-ENV-RLM Document 19 Filed 02/11/19 Page 1 of 2 PageID #: 178
                                                                                                  Squire Patton Boggs (US) LLP
                                                                                                  30 Rockefeller Plaza
                                                                                                  New York, New York 10112

                                                                                                  O   +1 212 872 9800
                                                                                                  F   +1 212 872 9815
                                                                                                  squirepattonboggs.com



                                                                                                  Mitchell R. Berger
                                                                                                  T +1 212 872 9800
                                                                                                  mitchell.berger@squirepb.com



 February 11, 2019

 BY ECF

 Chief Magistrate Judge Roanne L. Mann
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                 Re:          Spetner, et al. v. Palestine Investment Bank, No. 19-cv-00005 (ENV)(RLM).

 Dear Judge Mann:

         On behalf of defendant Palestine Investment Bank (“PIB”), we submit this brief reply to
 address Plaintiffs’ professed confusion (see Dkt. #18) over the nature of PIB’s motion for extension
 of time to respond to the Complaint (Dkt. #16).

          We apologize for burdening the Court with what should have been an easy stipulation with
 Plaintiffs to provide an extension of time matching what Plaintiffs’ counsel have agreed, and the Court
 has approved, in the Honickman case discussed in PIB’s application. See Honickman, et al. v. Blom Bank,
 2019-cv-00008 (E.D.N.Y. filed Jan. 1, 2019) (Dkt. #15) (stipulated 120-day extension to respond to
 the Complaint), granted by minute order of 2/8/19. Of course, Plaintiffs’ counsel also have agreed
 to an even lengthier 180-day extension in another similar case, Averbach v. Cairo Amman Bank, in the
 Southern District of New York. See Dkt. #16, at 3. Finally, we understand that Plaintiffs’ counsel are
 prepared to agree to a 120-day extension in yet another look-alike case in this Court, Bartlett v. Societe
 General de Banque au Liban SAL, No. 1:19-cv-7 (E.D.N.Y.).

          To be clear, PIB seeks an extension until and including June 6, 2019, to move to dismiss,
 answer, or otherwise respond to the Complaint. This is precisely what PIB stated in its letter
 application (Dkt. #16). In support of that application, PIB explained that the requested extension not
 only (i) mirrored the extension to which Plaintiffs’ counsel readily agreed in the look-alike Honickman
 case, but also (ii) was a reasonable exchange for PIB’s agreement to waive its well-grounded objections
 to Plaintiffs’ defective service of process. Id.




 47 Offices in 20 Countries

 Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
 legal entities.

 Please visit squirepattonboggs.com for more information.
Case 1:19-cv-00005-ENV-RLM Document 19 Filed 02/11/19 Page 2 of 2 PageID #: 179
 Squire Patton Boggs (US) LLP                                         Hon. Roanne L. Mann
                                                                      February 11, 2019
 Page 2 of 2


          PIB’s service objections are explained in its extension application, and are not undermined by
 the Treeline decision, which is properly distinguished as irrelevant in Dev. Specialists, Inc. v. Li (In re
 Coudert Bros.), 2017 U.S. Dist. LEXIS 71435, at *24 (S.D.N.Y. May 10, 2017) (holding that “permitting
 service via mail, to the extent the Hague Convention indicates that it ‘shall not interfere’ with the
 freedom to send judicial documents via mail, is different from expressly authorizing service via mail such
 that it could be said to be an ‘internationally agreed means of service.’”).

         In short, PIB seeks an extension of time to make a plenary Rule 12(b) motion—not to make
 a motion challenging service of process. For that purpose, document-review and factual-development
 are necessary to support a Rule 12(b)(2) motion challenging jurisdiction, which is not confined solely
 to the allegations of the Complaint concerning PIB’s alleged wire transfers through the U.S. banking
 system.

          Finally, as part of its 120-day extension request, PIB has offered to file its Rule 12 pre-motion
 letter, pursuant to Section III.A. of Judge Vitaliano’s Individual Rules, not later than May 6, 2019. See
 Dkt. #16. Under Judge Vitaliano’s rules, the filing of this letter serves as a response to the Complaint
 for Rule 12(b) purposes, tolling a further response pending the Court’s order. This requested pre-
 motion conference letter date is less than 90 days away. PIB respectfully requests that the Court grant
 its application for extension of time so that it can move along to the merits phase of this litigation,
 rather than dwelling on what should have been a consented extension of time here, as in the parallel
 lawsuits.

         We are providing a copy of this letter to Magistrate Judge Levy given the similar extension
 request pending in the Singer v. Bank of Palestine action referenced in PIB’s extension application (see
 Dkt. #16 at 3 n.1).

                                                      Respectfully submitted,

                                                      Squire Patton Boggs (US) LLP




                                                      Mitchell R. Berger


 cc:     All counsel of record (by ECF)
         Hon. Robert M. Levy
